NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEODEGARIO SALVADOR,                            No.    16-15750

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00149-LDG-
                                                GWF
 v.

BANK OF AMERICA, N.A.; TRUSTEE                  MEMORANDUM*
CORPS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Lloyd D. George, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Leodegario Salvador appeals pro se from the district court’s summary

judgment in his diversity action seeking to quiet title. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Progressive Cas. Ins. Co. v. Owen, 519



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1035, 1037 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment because Salvador

failed to raise a genuine dispute of material fact as to whether Bank of America’s

interest in the subject property had been extinguished by the foreclosure sale. See

Nev. Rev. Stat. § 116.3116 (a Homeowners Association (“HOA”) has a “super

priority” lien with respect to other liens, and the HOA’s super priority lien may

constitute up to nine months of HOA fees); SFR Invs. Pool 1 v. U.S. Bank, N.A.,

334 P.3d 409, 414 (Nev. 2014) (a holder of a first deed of trust may preserve its

interest in the subject property if the amount of the super priority lien is tendered

prior to the HOA foreclosure sale).

      AFFIRMED.




                                           2                                    16-15750